DISSENTING OPINION BY
Judge LEADBETTER.
I respectfully dissent from the majority’s decision to reverse the order of the court of common pleas and reinstate the arbitrator’s award because, in my view, common pleas correctly concluded that the arbitrator was collaterally estopped as a matter of law from finding that the position of school nurse assistant (nurse assistant) was substantially similar to that of the other school nurse position currently covered under the existing CBA. Application of the proper scope and standard of review requires correction of the arbitrator’s award, whether framing the issue as the majority does, that is, whether the arbitrator had authority to decide the applicability of the CBA to the nurse assistants, or, as I would, to wit, whether the arbitrator’s failure to employ the doctrine of collateral estoppel to the issue of substantial similarity of the positions, mandates correction of the award as a matter of law.
As the majority correctly notes, in both State System of Higher Education v. Association of Pennsylvania State College & University Faculties, 800 A.2d 983 (Pa.Cmwlth.2002) (SSHE I) and State System of Higher Education v. Pennsylvania Labor Relations Board, 821 A.2d 156 (Pa.Cmwlth.2003) (SSHE II), this court held that if positions newly added to a bargaining unit are substantially similar to positions already covered by the existing CBA, the arbitrator has jurisdiction to determine a grievance filed on behalf of employees in the newly accreted position. Conversely, if there is not a similarity of duties between the newly accreted position and the position originally covered by the CBA, the arbitrator lacks authority to resolve the grievance as the new position is not covered by the terms of the CBA. Typically, as in SSHE I, determination of substantial similarity will involve an interpretation of the CBA as well as fact-finding as to the nature and duties of the positions subject to comparison.2
Here, however, the Board’s finding in Case No. 41, that the two nurse positions did not involve substantially similar duties, precluded or estopped the arbitrator as a matter of law from re-examining that issue. In Patel v. Workmen’s Compensation Appeal Board (Sauquoit Fibers Co.), 88 Pa.Cmwlth.76, 488 A.2d 1177 (1985), this court examined the doctrine of collateral estoppel, stating in pertinent part:
[Wjhere particular questions of fact essential to the judgment are actually litigated and determined by a final valid judgment, the determination is conclusive between the parties in any subsequent action on a different cause of action.
Where the second action between the same parties is upon a different claim or demand, the judgment in the prior action operates as an estoppel in the second action only as to those matters in issue that (1) are identical; (2) were *375actually litigated; (3) were essential to the judgment (or decree, as the case may be); and (4) were “material” to the adjudication.
Id. at 1179 [quoting Township of McCandless v. McCarthy, 7 Pa.Cmwlth. 611, 300 A.2d 815, 820-21 (1973)]. Moreover, contrary to the Association’s position, as the above law makes clear, an “identity of things sued for” is not necessary for collateral estoppel to apply.
In Case No. 41, the Board was charged with determining whether the Association committed an unfair labor practice by failing to bargain in good faith over the terms and conditions of the nurse assistants’ employment. In defense, the Association argued that it had a sound arguable basis for failing to bargain because the position of nurse assistant involved duties similar to those required by the nurse position named in the CBA. See Hearing Examiner’s Proposed Decision and Order (Case No. 41, dated March 1, 2004) at Reproduced Record (R.R.) 413a. As both SSHE I and II demonstrate, determination of both the applicability of the CBA to a previously unnamed position and the validity of the sound arguable basis defense necessarily require a finding as to whether the position newly added to the bargaining unit is substantially similar to the position named in the CBA. Indeed, a finding regarding substantial similarity was essential to the Board’s resolution of the unfair labor practice charge, as evidenced by the Board’s discussion:
[T]he record is devoid of evidence demonstrating that the job duties of the assistant nurses are substantially similar to those of the certified nurses. In this regard, the Union merely directs the Board’s attention to the fact that there is one certified nurse at each of three schools and there is an assistant nurse at each of three schools. The Union accordingly maintains that this one fact is dispositive that assistant nurses perform similar job functions as the certified nurses. However, this one, inconclusive fact pales in comparison to the extensive record before the Board in SSHE II, which detailed the interchangeability and fungibility of faculty and non-faculty trainers and the extensive similarities between their daily job duties. The courts have consistently approved the Board’s long-standing policy requiring the examination of evidence of actual job duties when unit positions are at issue....
The Union failed to present any such evidence in this case to satisfy the requisite standard articulated by the Commonwealth Court in SSHE I and SSHE II. ... Accordingly, absent record evidence establishing the actual job duties of the assistant nurses are “substantially similar” to those of the certified nurses, as required by [SSHE II], the Board is unable to conclude that the parties contemplated the applicability of the CBA to the assistant nurses such that the Union possessed a sound arguable basis for refusing to bargain with the District the wages, hours, and other terms and conditions of employment for the assistant nurses, especially where the CBA was executed before and not after the assistant nurses were accreted into the unit, as in SSHE I and SSHE II.
Board’s Final Order (Case No. 41, dated May 18, 2004) at R.R. 419-20a. Accordingly, since the issue of whether the two nursing positions required substantially similar duties was involved in both proceedings, was litigated before the Board, and was essential and material to the Board’s order, the Board’s determination of a lack of substantial similarity was conclusive in the subsequent arbitration and, therefore, could not be re-examined.
*376Moreover, the fact that the Association failed to present before the Board the evidence of substantial similarity that it adduced before the arbitrator does not preclude the Board’s judgment from acting as an estoppel in the arbitrator’s action, at least with respect to the significant question of whether the school nurse assistant positions were substantially similar to the school nurse positions. See, e.g., Patel (the fact that testimony presented by a claimant was not as thoroughly developed in a prior proceeding as he would have liked does not entitle him to a new hearing on the issue, which was already litigated and essential to the prior judgment).3
In this case, I believe the majority misapplies the essence test4 in giving deference to the award. While the arbitrator has sole jurisdiction to initially to decide the arbitrability of an issue,5 arbitrability does not always turn on an interpretation of the CBA, and in those cases, like the present one, the deference required under the essence test is simply not applicable. Rather, I believe our review of the arbitrator’s error is plenary, both under recent appellate authority, namely Town of McCandless v. McCandless Police Officers Association, 587 Pa. 525, 901 A.2d 991 (2006) and Section 7302(d)(2) of the Uniform Arbitration Act, 42 Pa.C.S. § 7302(d)(2).
In McCandless, our Supreme Court reviewed the scope and standard of review applicable to an Act 1116 arbitration award. While the court noted that its appellate scope of review was limited to narrow certiorari,7 it reaffirmed that the *377standard by which we review issues such as arbitral jurisdiction depends on whether the resolution is purely a question of law or requires fact-finding or interpretation of the CBA. Specifically, the court opined:
Generally speaking, a plenary standard of review should govern the preliminary determination of whether the issue involved implicates one of the four areas of inquiry encompassed by narrow cer-tiorari, thus allowing for non-deferential review-unless, of course, that preliminary determination itself depended to some extent upon arbitral fact-finding or a construction of the relevant CBA. In other words, in the absence of the noted caveat, there is no reason in law or logic why a court should defer to the arbitrator on questions of whether jurisdiction existed, whether the proceedings were regular, whether there was excess in the exercise of the arbitrator’s powers, or whether constitutional rights were deprived.
Id. at 540-41, 901 A.2d at 1000 [citing Pa. State Police v. Pa. State Troopers Ass’n, 840 A.2d 1059, 1062-63 (Pa.Cmwlth.2004)]. I have not found any appellate authority which would support the conclusion that this standard is not equally applicable to awards under Act 195,8 which generally mandates a less deferential review than under Act 111.
Accordingly, I would employ a plenary standard in the present case, as the arbitrator’s jurisdiction over the grievance did not require fact-finding, nor an interpretation of the CBA. Rather, the arbitrator’s jurisdiction turned on a simple question of law, that is, whether the arbitrator was bound by the Board’s finding that the two nursing positions were not substantially similar. I believe that the Board’s finding regarding lack of substantial similarity commanded the conclusion that the current CBA did not apply to the nurse assistants, depriving the arbitrator of jurisdiction over the grievance. Accordingly, the arbitrator erred as a matter of law in addressing the issue in the first instance and finding that substantial similarity in job duties required application of the CBA to the nurse assistants. Application of plenary review requires that this court correct the arbitrator’s award, rather than give deference to it.9
This same result occurs when the award is examined under the confines of 42 Pa. C.S. § 7302(d)(2), which has also been described as embodying the essence test.10 Section 7302(d)(2), applicable to arbitration awards under Act 195,11 provides as follows:
Where this paragraph is applicable a court in reviewing an arbitration award pursuant to this subchapter shall, notwithstanding any other provision of this subchapter, modify or correct the award where the award is contrary to law and is such that had it been a verdict of a jury the court would have entered a *378different judgment or a judgment notwithstanding the verdict.
42 Pa.C.S. 7302(d).12 Clearly, the arbitrator’s error in failing to give proper effect to the Board’s decision renders an award contrary to law and is of the type that judgment notwithstanding the verdict would be necessary had it been the product of a jury.
Accordingly, I would affirm the decision of the court of common pleas.
Judges COHN JUBELIRER and LEAVITT join this dissenting opinion.

. Interestingly, in SSHE I, in concluding that the positions involved substantially similar duties, the arbitrator relied on findings made by the Board. See SSHE I, 800 A.2d at 987-88.


. The Association cites Philadelphia Housing Authority v. Pennsylvania Labor Relations Board, 75 Pa.Cmwlth. 199, 461 A.2d 649 (1983), for the proposition that grievance proceedings are entirely separate matters from Board proceedings and, therefore, a determination in one should not control the outcome in another. Although superficially similar, the issue decided in that case was the Board’s exclusive jurisdiction over unfair labor practice claims; collateral estoppel was not addressed. As we noted in City of Reading v. Pennsylvania Labor Relations Board, 130 Pa. Cmwlth. 397, 568 A.2d 715, 721 n. 4 (1989): "While the inconsistent remedies in both Philadelphia Housing and the instant case could arguably have been avoided by the raising of a successful collateral estoppel defense, this defense was not raised in either case.”


. Our Supreme Court described the essence test in State System of Higher Education (Cheyney University) v. State College University Professional Association (PSEA-NEA), 560 Pa. 135, 743 A.2d 405 (1999), stating as follows:
The arbitrator’s award must draw its essence from the collective bargaining agreement. Pursuant to the essence test as stated today, a reviewing court will conduct a two-prong analysis. First, the court shall determine if the issue as properly defined is within the terms of the collective bargaining agreement. Second, if the issue is embraced by the agreement, and thus, appropriately before the arbitrator, the arbitrator’s award will be upheld if the arbitrator’s interpretation can rationally be derived from the collective bargaining agreement. That is to say, a court will only vacate an arbitrator’s award where the award indisputably and genuinely is without foundation in, or fails to logically flow from, the collective bargaining agreement.
Id. at 150, 743 A.2d at 413 (footnotes omitted).


. See Township of Sugarloaf v. Bowling, 563 Pa. 237, 759 A.2d 913 (2000); Pennsylvania Labor Rel. Bd. v. Bald Eagle Area Sch. Distr., 499 Pa. 62, 451 A.2d 671 (1982); Chester Upland Sch. Distr. v. McLaughlin, 655 A.2d 621 (Pa.Cmwlth.1995), aff'd without op., 544 Pa. 199, 675 A.2d 1211 (1996).


. Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.10.


. Narrow certiorari limits the court’s inquiry into only four areas: “(1) jurisdiction of the arbitrator; (2) the regularity of the proceedings; (3) whether the arbitrator exceeded his powers; or (4) deprivation of constitutional rights.” Rebert v. York County Detectives Ass’n, 909 A.2d 906, 910 (Pa.Cmwlth.2006).


. Act of July 23, 1970, P.L. 563, as amended, 43P.S. §§ 1101.101-1101-2301.


. It could also be said that because the arbitrator lacked jurisdiction, the award did not derive its essence from the CBA.


. See Greater Nanticoke Area Sch. Distr. v. Greater Nanticoke Area Educ. Ass’n, 760 A.2d 1214 (Pa.Cmwlth.2000).


. Section 7302(d)(l)(ii) provides that subsection (d)(2) applies when "[a] political subdivision submits a controversy with an employee or a representative of employees to arbitration.” 42 Pa.C.S. § 7302(d)(1)(ii). See also Cheyney University, 560 Pa. 135, 743 A.2d 405 (1999); Pennsylvania State Educ. Ass’n v. Appalachia Intermed. Unit 08, 505 Pa. 1, 476 A.2d 360 (1984); Community Coll. of Beaver County v. Community Coll. of Beaver County, Soc. of the Faculty (PSEA/NEA), 473 Pa. 576, 375 A.2d 1267 (1977).


. See, e.g., Greater Johnstown Sch. Distr. v. Greater Johnstown Educ. Ass’n, 167 Pa. Cmwlth. 50, 647 A.2d 611 (1994) (correction of award under Section 7302(d) proper where award is inconsistent with School Code and Department of Education regulations).